Name: Council Regulation (EC) No 837/95 of 10 April 1995 amending Regulation (EC) No 3381/94 setting up a Community regime for the control of exports of dual-use goods
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  European Union law;  defence;  technology and technical regulations
 Date Published: nan

 Avis juridique important|31995R0837Council Regulation (EC) No 837/95 of 10 April 1995 amending Regulation (EC) No 3381/94 setting up a Community regime for the control of exports of dual-use goods Official Journal L 090 , 21/04/1995 P. 0001 - 0001COUNCIL REGULATION (EC) No 837/95 of 10 April 1995 amending Regulation (EC) No 3381/94 setting up a Community regime for the control of exports of dual-use goodsTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EC) No 3381/94 of 19 December 1994 setting up a Community regime for the control of exports of dual-use goods (1) and Council Decision 94/942/CFSP of 19 December 1994 on the Joint Action adopted by the Council on the basis of Article J.3 of the Treaty on European Union concerning the control of exports of dual-use goods (2) constitute an integrated system; Whereas it had been intended that the instruments would apply from 1 March 1995 onwards; whereas, however, the number of the edition of the Official Journal in which the instruments were to be published was not available by that date; whereas, in order to ensure an orderly implementation of the instruments, the date in question should be changed and Regulation (EC) No 3381/94 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Article 24 of Council Regulation (EC) No 3381/94 shall be replaced by the following text: 'Article 24 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995.` Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 10 April 1995. For the Council The President A. JUPPÃ  (1) OJ No L 367, 31. 12. 1994, p. 1. (2) OJ No L 367, 31. 12. 1994, p. 8.